DETAILED ACTION
This office action is in response to RCE filed on Mar. 8, 2022.
Claims 21, 22, 25, 28, 32-34, 37, 40, and 44 have been amended.
Claims 21-44 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 27-28, 30-31, 33-35, 39-40, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over by Calvin (US Pub. No. 20110023017 A1 hereinafter “Calvin”), and in view of Folkening (US Pub. No. 20150089353 A1 hereinafter “Folkening”) and Warren et al.(US Pub. No. 20130205211 A1 hereinafter “Warren”) and further view of Brewer et al. (US Pub. No. 20140351063 A1 hereinafter “Brewer”)
Per claim 21 (Currently Amended)
Calvin discloses
A system for a website building system (WBS), the system comprising: 
at least one hardware processor; and a unit for creating a dynamically modified user interface for a WBS user using said WBS to design a website ([0083] “FIG. 8 shows a graphical user interface 146 of the object editor component 54, presented by the browser component 28 on the creator's client or the manager's client, with the assistance of the editor apples component 50 if one exists, to enable the creator or manager [WBS user] to interact with the object editor component 54 on the system 20 sever via the web server 30 for the purpose of creating, modifying or destroying objects instantiating classes in the Website package 60 to create or manage a website [WBS to design a website].”) said unit running on said at least one hardware processor, said unit comprising:
a user interface (UI) modifier to modify, remove or add UI elements for at least one menu of a regular user interface of said WBS according to at least one of: use by said WBS user of website components of at least one website built by said WBS user ([0083] “FIG. 8 shows a graphical user interface 146 of the object editor component [user interface modifier] 54…to enable the creator or manager to interact with the object editor component 54 on the system 20 sever via the web server 30 for the purpose of creating, modifying or destroying objects [to modify or remove UI elements] instantiating classes in the Website package 60 to create or manage a website” Calvin discloses “elements for one menu of user interface” describes in [0086] “placing and sizing content item objects 160 ("widgets").  A context menu 162 may be available to conveniently set various common properties of a selected one of the content item objects 160”)
a dynamic UI runner to generate and display said dynamically modified user interface ([0093] “the object editor (presented in a standard web browser 28) hosts web pages and objects that form the user interface for creating and managing websites, including pages, forms, tables and structured content.”) and 
a visual editor to present said regular user interface (as shown in Fig. 8 & [0086] “The design region 148 provides a "what-you-see-is-what-you-get" area for laying out the presentation aspects of a portion of a website”) and said dynamically modified user interface to said WBS user ([0091] “Objects in the WYSIWYG design area can be selected, moved, resized, reflowed, etc. as directed by the mouse 32 or another user input device 36”)
Calvin does not disclose
at least one database storing at least WBS user information and information about websites built by said WBS user;
But Folkening discloses
at least one database storing at least WBS user information and information about websites built by said WBS user ([0084] “The environment 100 may also include a system database 180 to receive and record information regarding the virtual entity and equity system 105, the interaction apparatus 170, websites 115, advertisers 125, end user devices 120, the marketplace apparatus 155, and/or any other data useful to the environment 100.  For example, information regarding end user devices 120 and end user identifiers may be stored and analyzed to determine user activity on a client website.” Folkening discloses user in [0011] “users of the system may act as contractors and/or freelancers to design as much or as little of the domain(s) as desired.” [respond to WBS user])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Calvin with the teaching of Folkening to include at least one database storing at least WBS user information and information about websites built by said WBS user in order to perform functions such as detect, measure, identify, and/or query data stored on the system.
Calvin and Folkening do not disclose
at least one of: a modified, a removed and an added UI element from said UI modifier and to create at least one updated menu for a dynamically modified user interface accordingly.
But Warren discloses
at least one of: a modified, a removed and an added UI element from said UI modifier and to create at least one updated menu for a dynamically modified user interface accordingly ([0047] “the ECC allows administrators to create and update custom navigation menus for the clients, allowing enterprises to add, subtract, or change the function of UI sections.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Calvin and Folkening and further including at least one of: a modified, a removed and an added UI element from said UI modifier and to create at least one updated menu for a dynamically modified user interface accordingly as taught by Warren in order to provide user interfaces that synchronize with the server and download the up-to-date content to be stored within the client device and provide that information desired by an enterprise to the client devices
Calvin and Folkening disclose website building/designing system and WBS user, but Calvin, Folkening and Warren do not disclose
a marketer to provide at least one of: a WBS promotional package and a WBS marketing campaign tailor made for said WBS user according to said at least WBS user information and information about websites built by said WBS user; a dynamic UI generator to 
But Brewer discloses
a marketer to provide a promotional package ([0109] “the event selection GUI 103a-1 further includes the "calendar" button for viewing the marketing events in the calendar view format…the "promotional materials"  [promotional package] button for viewing a list of direct mail campaigns and creating a new direct mail campaign”)
a dynamic UI generator to receive a marketing campaign from said marketer ([0005] “the GUI includes a campaign/event creation and development part through which the user specifies a marketing object to be created for a specified/selected marketing campaign or event, and specifies details specific to the marketing campaign or event”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Calvin, Folkening and Warren and further including a marketer to provide a promotional package and a dynamic UI generator to receive a marketing campaign from said marketer as taught by Brewer in order to managing and developing marketing campaigns and events, including providing a graphical user interface (GUI) for a user to manage campaigns and events.
 
Per claim 22 (Currently Amended)
The rejection of claim 21 is incorporated
Calvin discloses
a component definition tool to receive edits and said external component definitions to said website components from said WBS user ([0093] “the object editor (presented in a standard web browser 28) hosts web pages and objects that form the user interface for creating and managing websites, including pages, forms, tables and structured content.”)

Per claim 23
The rejection of claim 21 is incorporated
Calvin further discloses
wherein said use of said website components is evaluated according to their configuration and their parameters ([0081] “Each of the objects of the system 20 has a defined set of behaviors, properties and events.  Once a site object has been created, the manager can create, update and delete styles, pages, content lists, database 58 tables, workflows and digital assets 116 completely independently from each other.  All object configurations are stored in the database management system 58 to enforce data integrity, versioning, search and retrieval.”)

Per claim 27
The rejection of claim 21 is incorporated
Calvin further discloses
wherein said dynamically modified user interface comprises at least one dynamic variants area panel and wherein each said at least one dynamic variants area panel comprises at least one dynamic variants area section (as shown in Fig. 8 & [0086] “A context menu [dynamic variant area panel] 162 may be available to conveniently set various common properties of a selected one of the content item objects 160.”)


The rejection of claim 27 is incorporated
Calvin further discloses
wherein said dynamic UI runner comprises Serial Number: 16/597,881a component placer to place said components of said at least one updated menu into said at least one dynamic area variants area section in a visual layout for menu selection ([0090] “select from the existing objects catalog 150 any the objects that currently represent aspects of the website and the selected object will be presented in the object property table 152 and, in the case of objects that can be represented by the WYSIWYG paradigm, selected in the design region 148…common properties of objects presented in the design region 148 can be modified using the context menu 162.”)

Per claim 30
The rejection of claim 21 is incorporated
Calvin further discloses
wherein a modified and UI element is a component attribute modification ([0090] “The properties of the selected object can be modified in the object property table 152 upon pressing the modify button 168.  Alternatively, common properties of objects presented in the design region 148 can be modified using the context menu 162.”)

Per claim 31
The rejection of claim 21 is incorporated
Calvin further discloses
wherein said at least one of: a modified, a removed and an added UI element are at least one of: a menu entry and a button ([0083] “FIG. 8 shows a graphical user interface 146 of the object editor component [user interface modifier] 54” & [0084] “The GUI 146 includes four main regions, a WYSIWYG design region 148, an objects catalog region 150, an object property table region 152, and a button pad region 154.”)

Per claims 33-35, 39-40, and 42-43
They are method claims corresponding to the system claims 21-23, 27-28, and 30-31 respectively and are rejected the same reason set forth in connection of the rejection of claims 21-23, 27-28, and 30-31 above.

Claims 24 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over by Calvin, and in view of Folkening, Warren and Brewer and further view of Bennett (US Pub. No. 20120011447 A1 hereinafter “Bennett”)
Per claim 24
The rejection of claim 21 is incorporated
Calvin, Folkening, Warren and Brewer do not disclose
wherein said use of said at least one third-party application is evaluated according to and level of setup.
But Bennett discloses
wherein said use of said at least one third-party application is evaluated according to and level of setup ([0006] “In order to present a consistent user experience between a main application and several third-party applications, each of the third party applications must be customized to match the user interface of the main application.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Calvin, Folkening, Warren and Brewer and further including use of said at least one third-party application is evaluated according to and level of setup by Bennett in order to present a consistent user experience between a main application and a third-party application.

Per claim 36
It is a method claim corresponding to the system claims 24 and is rejected the same reason set forth in connection of the rejection of claim 24 above.

Claims 25 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over by Calvin, and in view of Folkening, Warren, and Brewer and further view of Banerjee et al. (US Pub. No. 20150277723 A1 hereinafter “Banerjee”)
Per claim 25 (Currently Amended)
The rejection of claim 21 is incorporated
Calvin discloses WBS user, but Calvin, Folkening, Warren, and Brewer do not disclose
UI modifier adds a dialog to said WBS user to point to said at least one of: a modified and an added UI element and explains their function.
But Banerjee discloses
UI modifier adds a dialog to said designer to point to an added UI element and explains their function ([0054] “Display area 430 (Basic Tool Box) displays various basic/complex pre-configured UI elements/components that can be added to the new user interface (by selecting the desired component and placing the selected component in canvas 440)”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Calvin, Folkening, Warren, and Brewer and further including UI modifier adds a dialog to said designer to point to an added UI element and explains their function as taught by Banerjee in order to provide user selecting a component in a currently displayed user interface, management tool makes available the selected component in the development system such that the user is enabled to incorporate the component into the new user interface.

Per claim 37
It is a method claim corresponding to the system claims 25 and is rejected the same reason set forth in connection of the rejection of claim 25 above.

Claims 26 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over by Calvin, and in view of Folkening, Warren, and Brewer and further view of Vasiltschenko et al. (US Pub. No. 20180004544 A1 hereinafter “Vasiltschenko”)
Per claim 26
The rejection of claim 21 is incorporated
Calvin, Folkening, Warren, and Brewer do not disclose
UI modifier highlights said at least one of: a modified and an added UI element using at least one of: color change, background change, blinking and a visual effect.

UI modifier highlights a modified UI element using color change ([0054] “…may modify the application UI to highlight UI components to render the components more clearly visible to a user with red-green color blindness.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Calvin, Folkening, Warren, and Brewer and further including UI modifier highlights a modified UI element using color change as taught by Vasiltschenko in order to provide a feature to application UI to help users with disabilities or physical impairments in using the application UI.

Per claim 38
It is a method claim corresponding to the system claims 26 and is rejected the same reason set forth in connection of the rejection of claim 26 above.

Claims 29 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over by Calvin, and in view of Folkening, Warren, and Brewer and further view of Martin et al. (US Pub. No. 20170235465 A1 hereinafter “Martin”)
Per claim 29
The rejection of claim 27 is incorporated
Calvin, Folkening, Warren, and Brewer do not disclose
wherein said at least one dynamic variants area section comprises an interface to at least one third party application.
But Martin discloses
wherein a section comprises an interface to at least one third party application ([0003] “receiving, at the user interface authoring platform, a selection of an intent that will trigger the task…receiving, at the user interface authoring platform, an identification of a third party application used for execution of the task.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Calvin, Folkening, Warren, and Brewer and further including wherein a section comprises an interface to said at least one third party application as taught by Martin in order to direct a user interface platform that provides third party application experience designers with the ability to define executable tasks in terms of parameters.

Per claim 41
It is a method claim corresponding to the system claims 29 and is rejected the same reason set forth in connection of the rejection of claim 29 above.

Claims 32 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over by Calvin, and in view of Folkening, Warren, and Brewer and further view of Li et al. (US Patent No. 8,869,049 B1 hereinafter “Li”)
Per claim 32 (Currently Amended)
The rejection of claim 21 is incorporated
Calvin discloses
an editor UI builder to display said representative component of said clusters of components as part of said dynamically modified user interface as said WBS user edits “FIG. 4 illustrates packages 60, 86, 88, 90 of classes for completely representing a dynamic website in an object-oriented manner...” & [0083] “FIG. 8 shows a graphical user interface 146 of the object editor component 54, presented by the browser component 28 on the creator's client or the manager's client, with the assistance of the editor apples component 50 if one exists, to enable the creator or manager to interact with the object editor component 54 on the system 20 sever via the web server 30 for the purpose of creating, modifying or destroying objects instantiating classes in the Website package 60 to create or manage a website.”)
Calvin, Folkening, Warren, and Brewer do not disclose
a page analyzer to classify and cluster said website components according to their type or class and to determine a single representative component for each said cluster, said representative component to represent each said cluster using at least one of: geometric attribute parameters, average attribute dimensions and importance-based criteria.
But Li discloses
a page analyzer to classify and cluster said website components according to their type or class and to determine a single representative component for each said cluster (col.3 lines 13-23 “A UI design includes one or more components (also called "UI components") such as regions, texts, images, and buttons.  A UI component itself may include one or more UI components.  The former is called the parent UI component and the latter are called the children UI components), said representative component to represent each said cluster using geometric attribute parameters (col.3 line 66-col.4 line 10 “The server 120 receives UI queries from the client 110 regarding UI designs and searches in the index for design examples containing UI components similar (e.g., location, background color, and/or font) to the existing UI components specified in the UI queries.  The server 120 scores each design example in the search results by calculating a minimum transformation cost for transforming the existing set of UI components specified in the UI query into a corresponding set of UI components in the design example, which may involve operations such as adding, deleting or geometrically transforming (translation and/or scaling) one or more UI components.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Calvin, Folkening, Warren, and Brewer and further including a page analyzer to classify and cluster said website components according to their type or class and to determine a single representative component for each said cluster, said representative component to represent each said cluster using geometric attribute parameters as taught by Li in order to a method for automatically completed user interface design created by a user and automatically generate a complete design from an UI design.

Per claim 44
It is a method claim corresponding to the system claims 32 and is rejected the same reason set forth in connection of the rejection of claim 32 above.

Response to Arguments
Applicant’s arguments filed on Mar. 8, 2022 have been fully considered but they are not persuasive.
In the remarks, Applicant argues that:

Examiner’s response:
Examiner disagrees.
Applicant's arguments with respect to claims 21 and 33 have been considered but are moot in view of the new ground(s) of rejection - see Folkening in combination of Calvin, Warren and Brewer, as applied hereto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191